Citation Nr: 0929338	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In April 2009, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's PTSD more closely approximates a disability 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  




CONCLUSION OF LAW

The criteria for a 70 percent initial evaluation for service 
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the veteran was sent a VCAA letter in July 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection for PTSD and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  Although the veteran did not receive this 
notice, the Court in Dingess held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board also notes that this claim is an appeal from an 
initial rating.  The Board has considered the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  A claim for increased rating and a claim for a 
higher initial rating are similar in that the veteran seeks a 
higher evaluation for his service-connected disability.  The 
Court, however, did not hold in Vazquez-Flores that the VCAA 
notice requirements set forth in that decision applied to 
initial rating claims.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214 and VA medical records.  The veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA medical examination in July 2008.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran asserts that his PTSD should receive a higher 
evaluation.  Ratings for service-connected disabilities are 
determined by comparing the symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based as far as practical on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for 
PTSD, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent rating requires evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 31-40 represents "[s]ome impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Id.  

A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board has reviewed all the evidence of record, including 
the veteran's statements, VA treatment records, lay 
statements and VA Compensation and Pension Examinations.  The 
Board finds that the veteran is entitled to an increased 
rating for service-connected PTSD.  

June 2005 VA treatment records show that veteran was admitted 
into a PTSD program.  Upon admission, the veteran indicated 
that he was angry and would experience rages.  He had 
nightmares in the past, but did not have intrusive thoughts 
or flashbacks.  The cold or damp weather would trigger 
uncomfortable memories of Vietnam.  The Veteran had anxiety 
and described being jittery inside.  He became quite 
distressed and would isolate himself from others.  He 
described sensitivity to reminders of trauma, hypervigilance, 
diminished concentration, anxiety and a mistrust of others.  
His relationship with his children was very distant.  He 
preferred to stay in and play on a computer for recreation.  
He indicated that he slept fairly well.  He had a tendency 
toward depression but it appeared to be fairly mild.  There 
was no anhedonia, intense melancholia, fatigue, marked 
insomnia or suicidal ideation.  The veteran indicated that he 
took Melatonin at times to help him sleep.  Upon admission 
into the program, the veteran had a diagnosis of chronic and 
severe PTSD.  He was assigned a GAF of 45 at admission and at 
discharge.  

The June 2005 assessment of the veteran indicated that he had 
intrusive thoughts and distressing dreams about combat.  He 
had avoidant symptoms of PTSD.  His reexperienced combat 
trauma through recurrent and intrusive distressing 
recollections, dreams and feelings.  He had intense 
psychological distress upon exposure to events that resembled 
his in-service traumas, marked psychological reactivity on 
exposure to events that symbolized or resembled aspects of 
trauma.  The veteran's avoidant symptoms included marked 
efforts to avoid thoughts, feelings, or conversations 
associated with is trauma; marked efforts to avoid 
activities, places or people that might arouse memories of 
trauma; marked inability to recall important aspects of 
trauma; marked diminished interest or participation in 
important activities; marked feelings of detachment or 
estrangement from others; markedly restricted range of affect 
and a marked sense of foreshortened future.  He also has 
hyperarousal symptoms included marked sleep disturbance, 
marked difficulties with anger, concentration, hypervigilance 
and startle response.  

In the November 2005 VA Compensation and Pension Examination, 
the veteran had sleep problems and frequent awakening.  He 
experienced nightmares over the years and his sleep varied 
from night to night.  The nightmares decreased over the 
years.  He also had intrusive memories during the day which 
were triggered by an external experience.  The veteran had 
panic attacks in the past.  He would have shortness of breath 
and get very upset and experience palpitations at least once 
per week.  He avoided news about the war.  He had very few 
close relationships.  He was emotionally detached from his 
wife and felt guilty about that.  He did not trust anyone, 
including his wife.  He had very limited social contacts and 
few friends.  He would isolate himself and immerse himself in 
a computer flight simulator.  He worried about financial 
stress and was a workaholic.  He had difficulties with his 
temper.  During the examination, he was oriented in all 
spheres.  His mood was irritable and his affect was primarily 
restricted.  His short term memory was intact.  His thought 
process was goal-directed.  He had suicidal ideation in the 
past without plan or intent.  He denied auditory or visual 
hallucinations.  He was employed for the past 15 years 
because his employment was primarily in isolation.  The 
examiner opined that he was employable from a psychiatric 
standpoint and would do best in a setting in which he had 
little or no contact with the public and loose supervision.  
He was assigned a GAF of 60.  

The VA treatment records consistently show that the veteran 
had extreme anger.  During therapy sessions he would be 
angry, emotional and distant.  He continually isolated 
himself and distanced himself from his wife.  He avoided 
intimacy with his wife and had difficulty communicating with 
her.  He had minimal eye contact and a clinched jaw in 
therapy sessions.  Additionally, he had continual sleep 
disturbances from panic symptoms.  He also had fleeting 
suicidal ideation.  In 2006, there appeared to be a brief 
period of less severe symptoms in his social and marital 
relationships and he was assigned GAF scores between 52 and 
55.  In his therapy sessions in 2007 and 2008, he was 
assigned GAF scores of 40 and 42.  

The July 2008 VA Compensation and Pension Examination reveals 
that the veteran had been married to his wife for 38 years 
and had 2 children.  The veteran described some sleep 
deprivation and anger issues.  He was easily frustrated with 
people.  He tended to get angry and raise his voice.  The 
veteran indicated that he would become angry with his wife 
and avoided discussions with her.  He had broken or thrown 
several things in the house over the years.  The veteran also 
had a history of panic attacks, typically occurring at night 
and caused a lot of anxiety.  He indicated that they occurred 
in a frequent basis in the past, but were presently 
infrequent.  He avoided news reports of the war and other 
negative stimulation.  He avoided crowded and busy areas, 
loud noises and the sound of helicopters.  He avoided 
intimacy and emotional attachment.  He was easily upset, 
irritable and frequently troubled.  He denied suicidal 
ideation.  He had fairly good energy if he took his vitamins 
regularly.  He had fair motivation and interest levels.  His 
memory and concentration levels were low.  He was easily 
overwhelmed and distracted.  He had suspiciousness and 
depressed mood.  During the examination, his mood was 
slightly irritable and had a very entitled attitude.  His 
affect was restricted and primarily worried and troubled.  He 
was generally cooperative and cordial during the interview.  
He was able to maintain activities of daily living, including 
personal hygiene.  The examiner noted that the veteran's 
symptoms were continuous and had not worsened.  There was no 
inappropriate behavior.  His thought process and 
communication were impaired by subjective difficulty with 
short term memory and concentration.  His social functioning 
was impaired by high levels of anxiety and irritable temper 
due to PTSD.  The examiner opined that he was employable from 
a psychiatric standpoint and would do best in a setting in 
which he had little or no contact with the public and loose 
supervision, secondary to his high levels of anxiety .  The 
veteran was assigned a GAF of 52-55.  

In the hearing, the veteran testified that he was employed as 
a bus driver.  He indicated the he was able to perform his 
duties because they were repeated skills.  He had difficulty 
with management and people on the bus occasionally.  He also 
had difficulty adjusting to schedule changes.  The veteran 
also indicated that he had problems retaining new information 
at work.  He retained activities that he performed daily; 
however, if he was away from work for a few weeks, he had 
problems returning and had to repeat behaviors to retain 
them.  When receiving instructions from his employer, he had 
to ask for clarification many times to retain specific 
information.  

The veteran depicted extreme difficulty with intimacy and 
communication with his wife.  He has been married for 40 
years.  He would isolate himself and not interact socially.  
He had very few friends with whom he did not socialize with 
very often.  The veteran experienced stress and anxiety while 
socializing or in public places.  He also would interact 
inappropriately to avoid conversations with others.  The 
veteran had multiple locks on the doors to his home, which he 
would continually check.  Each night he would check the locks 
to his home as well as his yard, vehicles and windows.  He 
had disturbed sleep and would easily startle awake at night 
resulting in an offensive and/or defensive posture.  He would 
recall events in Vietnam.  The veteran indicated that he had 
problems with anxiety on a weekly basis.  He indicated that 
his anxiety increased when he felt out of control.  He had 
problems with both anger and irritability.  

After reviewing all the evidence of record and the veteran's 
entire psychiatric history, the Board finds that the 
veteran's was experiencing symptoms in both the 50 percent 
and 70 percent evaluation criteria.  The Board acknowledges 
that the veteran had been employed for several years and had 
been married for several years.  The evidence of record, 
however, shows serious impairment in social functioning.  The 
veteran had very few friends and was unable to communicate 
appropriately in social settings.  He isolated himself and 
had a very strained relationship with his wife and children.  
The VA examination depicts the veteran has having moderate 
symptoms of PTSD, however, the veteran's testimony and the VA 
therapy notes suggest more serious impairment.  As such, the 
Board is required to afford the veteran the benefit of the 
doubt.  

The evidence of record shows that the veteran had symptoms of 
depression.  He had problems with anger and rage.  He had 
sleep disturbances with nightmares and panic symptoms.  He 
experienced distressing recollections of Vietnam.  He was 
hypervigilant and experienced hyperarousal with startle 
response.  He had anxiety, especially in social situations 
and when there were changes at work.  He isolated himself 
from his family and friends.  He did not trust others which 
resulted in strained relationships with his wife, children 
and friends.  He had diminished concentration and avoidant 
symptoms.  During the PTSD class he had marked inability to 
recall, marked diminished interest or participation in 
activities, detachment or estrangement from others, markedly 
restricted range of affect and marked sense of foreshortened 
future.  

He described panic attacks and problems with anxiety weekly.  
He had feelings of guilt and problems with temper.  He was 
irritable and his affect was restricted.  He described past 
or fleeting suicidal thoughts.  The Board notes that in 
therapy sessions, the veteran had minimal eye contact and a 
clinched jaw.  His therapist also described symptoms of 
suspiciousness.  The Board finds that there was intense 
psychological distress and marked psychological reactivity.  

The Board recognizes that the veteran was able to maintain 
activities of daily living, including personal hygiene.  He 
did not demonstrate any inappropriate behavior during the VA 
examination.  The examiner specifically found that his 
thought process and communication were impaired by subjective 
difficulty with short term memory and concentration.  His 
social functioning was also impaired by high levels of 
anxiety and irritable temper.  Although the veteran did not 
have circumstantial, circumlocutory, intermittently illogical 
or stereotyped speech; could function independently; and was 
oriented, he had difficulty in adapting to change and 
stressful situations and serious difficulty with social 
relationships.  

Additionally, the GAF scores assigned by the veteran's 
therapist during therapy sessions show major to serious 
impairment in social and occupational functioning.  Although 
the VA examiner noted a higher GAF score, the majority of 
scores throughout the appeal period are consistent with the 
lower scores.  As such, the Board finds that the veteran's 
PTSD more closely approximates the criteria for a 70 percent 
evaluation.  Affording the veteran the benefit of the doubt, 
the Board finds that the veteran is entitled to an initial 70 
percent evaluation for his service connected PTSD.  

Further, the Board finds that staged ratings are not 
applicable in this case.  The Board finds that the veteran's 
symptoms were consistent throughout the appeal period and 
staged ratings would not provide any benefit to the veteran.  
The evidence does not show distinct time periods during which 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board does not find that the veteran is entitled to a 100 
percent rating because there was no gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives or his own 
name.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 70 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
veteran testified that he continued to work full time and the 
VA examiners opined that he was able to work if isolated from 
the public and without a lot of social interaction.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.


ORDER

A 70 percent initial evaluation for service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


